                            IN THE UNITED STATES DISTRICT COURT
                                  FOR THE DISTRICT OF UTAH


    RONALD JOSEPH JONES JR.,
                                                     MEMORANDUM DECISION &
                               Petitioner,           ORDER TO AMEND DEFICIENT
                                                     AMENDED PETITION
                       v.
                                                     Case No. 2:19-CV-205-RJS
    COMMISSIONER KIM M. LUHN et al.,
                                                     Chief District Judge Robert J. Shelby
                              Respondents.


        Petitioner, Ronald Joseph Jones Jr., held at Utah State Hospital, filed a pro se habeas-

corpus petition, under 28 U.S.C.S. § 2254 (2019) ("[A] district court shall entertain an

application for a writ of habeas corpus in behalf of a person in custody pursuant to the judgment

of a State court only on the ground that he is in custody in violation of the Constitution or laws or

treaties of the United States."). Reviewing the Petition, (ECF No. 7), the Court concludes that it

must be amended to cure the below deficiencies if Petitioner wishes to further pursue his claims.

                                 DEFICIENCIES IN PETITION

Petition:

•       appears to primarily challenge protective order in state court regarding Petitioner vis-à-
        vis his family, though protective order itself is not challengeable in habeas-corpus
        petition meant to attack only conviction and/or sentencing.

•       lists respondent other than his custodian.

•       does not appear to observe federal habeas-corpus standard of review, stating:

            (d) An application for a writ of habeas corpus on behalf of a person in
            custody pursuant to the judgment of a State court shall not be granted
           with respect to any claim that was adjudicated on the merits in State
           court proceedings unless the adjudication of the claim--
           (1) resulted in a decision that was contrary to, or involved an
           unreasonable application of, clearly established Federal law, as
           determined by the Supreme Court of the United States; or
           (2) resulted in a decision that was based on an unreasonable
           determination of the facts in light of the evidence presented in the
           State court proceeding.

       28 U.S.C.S. § 2254(d) (2019).

•      has claims possibly based on illegality of Petitioner's current confinement; however,
       petition apparently not submitted using legal help Petitioner entitled to by his institution
       under Constitution--e.g., by contract attorneys. See Lewis v. Casey, 518 U.S. 343, 356
       (1996) (requiring prisoners be given "'adequate law libraries or adequate assistance from
       persons trained in the law' . . . to ensure that inmates . . . have a reasonably adequate
       opportunity to file nonfrivolous legal claims challenging their convictions or conditions
       of confinement") (quoting Bounds v. Smith, 430 U.S. 817, 828 (1977) (emphasis added)).

                              INSTRUCTIONS TO PETITIONER

       Under Rule 8 of the Federal Rules of Civil Procedure an initial pleading is required to

contain "(1) a short and plain statement of the grounds upon which the court's jurisdiction

depends, . . . (2) a short and plain statement of the claim showing that the pleader is entitled to

relief, and (3) a demand for judgment for the relief the pleader seeks." Fed. R. Civ. P. 8(a). The

requirements of Rule 8(a) are intended to guarantee "that [respondents] enjoy fair notice of what

the claims against them are and the grounds upon which they rest." TV Commc'ns Network, Inc.

v. ESPN, Inc., 767 F. Supp. 1062, 1069 (D. Colo. 1991), aff’d, 964 F.2d 1022 (10th Cir. 1992).

       Pro se litigants are not excused from compliance with the minimal pleading requirements

of Rule 8. "This is so because a pro se [litigant] requires no special legal training to recount the

facts surrounding his alleged injury, and he must provide such facts if the court is to determine

whether he makes out a claim on which relief can be granted." Hall v. Bellmon, 935 F.2d 1106,

1009 (10th Cir. 1991). Moreover, "it is not the proper function of the Court to assume the role of


                                                                                                       2
advocate for a pro se litigant." Id. at 1110. Thus, the Court cannot "supply additional facts, [or]

construct a legal theory for [petitioner] that assumes facts that have not been pleaded." Dunn v.

White, 880 F.2d 1188, 1197 (10th Cir. 1989).

        Petitioner should consider the following general points before refiling his petition:

(a) Revised petition must stand entirely on its own and not refer to, or incorporate by reference,

any portion of the original petition or any other documents previously filed by Petitioner. See

Murray v. Archambo, 132 F.3d 609, 612 (10th Cir. 1998) (amendment supersedes original)

(b) Petitioner must clearly state whom his custodian is and name that person (warden or ultimate

supervisor of imprisonment facility) as the respondent. See R.2, Rs. Governing § 2254 Cases in

the U.S. Dist. Courts.

(c) Federal rule requires the petition to:

                        (1) specify all the grounds for relief available to the
                petitioner;
                        (2) state the facts supporting each ground;
                        (3) state the relief requested;
                        (4) be printed, typewritten, or legibly handwritten; and
                        (5) be signed under penalty of perjury by the petitioner or
                bya a person authorized to sign it for the petitioner under 28 U.S.C.
                § 2242.

R.2(c), Rs. Governing § 2254 Cases in the U.S. Dist. Courts.

(d) Petitioner may generally not bring civil-rights claims as to conditions of confinement in a

habeas-corpus petition.

(e) Any claims about Petitioner's underlying conviction and/or sentencing should be brought

under 28 U.S.C.S. § 2254 (2019); any claims about the execution of Petitioner's sentence should

be brought under id. § 2241.




                                                                                                      3
(f) Petitioner should get help to prepare initial pleadings from legal resources available where he

is held.

                              MOTION FOR APPOINTED COUNSEL

           The Court now evaluates Petitioner's motion for appointed counsel. The Court initially

notes that Petitioner has no constitutional right to appointed pro bono counsel in a federal habeas

corpus case. See United States v. Lewis, No. 97-3135-SAC, 91-10047-01-SAC, 1998 WL

1054227, at *3 (D. Kan. December 9, 1998). Moreover, because no evidentiary hearing is

required here, Petitioner has no statutory right to counsel. See Rule 8(c), R. Governing § 2254

Cases in U.S. Dist. Courts. However, the Court may in its discretion appoint counsel when "the

interests of justice so require" for a "financially eligible person" bringing a § 2254 petition. See

18 U.S.C.S. § 3006A(a)(2)(B) (2019).

           The Court has reviewed the filings in this case and determines that justice does not

require appointed counsel at this time. First, it is yet unclear that Petitioner has asserted any

colorable claims. See Lewis, 1998 WL 1054227, at *3; Oliver v. United States, 961 F.2d 1339,

1343 (7th Cir. 1992). Second, Petitioner has shown "the ability to investigate the facts necessary

for [the] issues and to articulate them in a meaningful fashion.” Lewis, 1998 WL 1054227, at *3;

Oliver, 961 F.2d at 1343. Finally, the issues in this case appear "straightforward and not so

complex as to require counsel's assistance.” Lewis, 1998 WL 1054227, at *3; Oliver, 961 F.2d at

1343. The Court thus denies for now Petitioner's motion for appointed counsel.




                                                                                                       4
                                             ORDER

       IT IS HEREBY ORDERED that:

(1) Petitioner shall have THIRTY DAYS from to cure the above deficiencies. In response to this

Order, the Court will accept one document entitled, “Amended Petition.” The Amended Petition

shall include all issues, arguments, and citations in one document, with no reference to any other

document. The Amended Petition is the only document the Court will review to determine

whether to order Respondent to answer. R.4, Rs. Governing § 2254 Cases in the U.S. Dist. Cts.

(stating court--on its own--shall examine petition for petitioner’s entitlement to relief and dismiss

petition or order answer as warranted).

(2) The Clerk's Office shall mail Petitioner a copy of the Pro Se Litigant Guide with a proper

form petition and/or civil-rights complaint for him to complete, according to directions.

(3) If Petitioner fails to timely cure the above-noted deficiencies, as instructed here, this action

will be dismissed without further notice.

(4) Petitioner's motion for appointed counsel is DENIED. (ECF No. 8.) However, if it later

appears that counsel may be needed or of specific help, the Court may appoint an attorney to

appear on Petitioner's behalf.




                                                                                                       5
(5) Petitioner’s motion for service of process is DENIED. (ECF No. 9.) There is no valid

petition on file here as of this Order. Further, if a valid petition is later filed, no prompting is

needed for the Court to order an answer from Respondent. Rs. 4 & 5, Rs. Governing § 2254

Cases in the U.S. Dist. Cts.

                DATED this 18th day of February, 2020.

                                                BY THE COURT:




                                                CHIEF JUDGE ROBERT J. SHELBY
                                                United States District Court




                                                                                                       6
